THIRD DIVISION
                              DILLARD, P. J.,
                           GOBEIL and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   October 17, 2019




In the Court of Appeals of Georgia
 A19A1165, A19A1166. HARRIET H. RONDOWSKY, AS CO-
     TRUSTEE OF THE CHARLES C. HARMAN TRUST v.
     MARY HARMAN BEARD, AS EXECUTRIX OF THE
     ESTATE OF JAMES H. BEARD, III; and vice versa.

      DILLARD, Presiding Judge.

      Harriett H. Rondowsky, as co-trustee of the Charles C. Harman Trust, appeals

the trial court’s grant of summary judgment in favor of Mary Harman Beard, as

executrix of the estate of James H. Beard, III (Case No. A19A1165). Specifically,

Rondowsky argues that the trial court erred in granting summary judgment based

solely on the plain language of OCGA § 53-12-204 when the court did not (1)

perform “the necessary analysis of the entire factual circumstances presented by this

case,” and (2) consider the “ramifications” of other litigation pending between the

parties. Mary Harman Beard, as executrix of the estate of James H. Beard, III, cross-
appeals the trial court’s denial of a motion to disqualify counsel of record from

representing the Trust (Case No. A19A1166). Specifically, Beard contends that the

trial court erred in denying this motion when it (1) correctly held that Rondowsky

could not act unilaterally to bring suit against the Estate, and (2) failed to order the

return or reimbursement of Trust assets used to fund the improper litigation. For the

reasons set forth infra, we affirm in both cases.

      Viewing the facts in the light most favorable to Rondowsky (i.e., the non-

movant),1 the record shows that Charles C. Harman appointed his son-in-law James

H. Beard, III to act as, inter alia, trustee of a trust created under the terms of

Harman’s will—the Charles C. Harman Trust. The relevant income beneficiaries of

the Trust were Harman’s three daughters: Jenilu Harman, Harriett Harman

Rondowsky (appellant/cross-appellee), and Mary Harman Beard (appellee/cross-

appellant). After James Beard resigned as trustee, Rondowsky and her niece, Mary

Harman Beard’s daughter, Jenny Beard Biehunko, assumed the roles of co-trustees

following election to this position by the Trust beneficiaries.


      1
       See, e.g., Cowart v. Widener, 287 Ga. 622, 624 (1) (a) (697 SE2d 779) (2010)
(“In our de novo review of the grant of a motion for summary judgment, we must
view the evidence, and all reasonable inferences drawn therefrom, in the light most
favorable to the nonmovant.” (punctuation omitted)).

                                           2
      On September 14, 2017, in her capacity as a co-trustee of the Trust,

Rondowsky filed a complaint against Beard in her capacity as executrix of James

Beard’s estate. Rondowsky asserted that James Beard served as sole trustee of the

Trust from November 1980 until March 2015, and during that time, he breached his

fiduciary duties, committed conversion, and made fraudulent transfers. And as a

result, Rondowsky sought imposition of a constructive trust against Beard in her

capacity as executrix of the Estate.

      In response, Beard asserted that Rondowsky lacked standing to bring suit on

behalf of the Trust because she had not obtained co-trustee Biehunko’s consent to file

the lawsuit. Beard also asserted counterclaims against Rondowsky, including an

assertion that Rondowsky was using Trust assets to pay for what amounted to

personal counsel—due to the alleged lack of standing—in the action against Beard.

In bringing these counterclaims, Beard noted that she was “not a party to this action

since she is named only in her representative capacity on behalf of the Estate” and,

thus, she believed that “claims against the Trust and claims asserted in her individual

capacity are not properly asserted as compulsory counterclaims in this action.” Thus,

she asserted her counterclaims “in an abundance of caution.” And all future relevant

filings by Beard were also made in her capacity as executrix of the Estate.

                                          3
      Beard later filed a motion for summary judgment on May 25, 2018, asserting

that the motion should be granted because—as previously raised in her answer and

counterclaim—Rondowsky lacked standing to bring the action on behalf of the Trust

without the consent of co-trustee Biehunko, as required by OCGA § 53-12-204 (1).

That same day, Beard also filed a motion to disqualify counsel of record from its

purported representation of the Trust and to require reimbursement of Trust assets

used to fund the action, relying upon the same reasoning as the motion for summary

judgment.

      In support of her arguments, Beard submitted an affidavit from Biehunko, who

averred that after she and Rondowsky assumed the roles of trustees, they employed

the services of professionals to investigate potential claims for mismanagement of the

Trust by Biehunko’s father, James Beard. Thereafter, Rondowsky and Biehunko

participated in an unsuccessful mediation with the Estate; but the parties continued

to negotiate and reached a preliminary settlement agreement. Thus, Biehunko did not

consent to—and instead expressly objected to—the Trust filing suit against the

Estate. Biehunko also averred that she objected to filing suit because (1) she feared

the Trust would have difficulty proving its claims due to the passage of time, (2) the

Estate indicated that it would file counterclaims against the Trust, and (3) she feared

                                          4
litigation would be complex, lengthy, and “ruinously expensive” for the Trust. As to

this final point, Biehunko expressed concern that the cost to the Trust would “deprive

the three income beneficiaries of income distributions for years to come,” which she

“believed was something to avoid since they [were] all of advanced age.” Biehunko

also asserted that counsel of record for the Trust in this litigation had only ever served

as personal counsel to Rondowsky in the past, and Biehunko had neither consented

to counsel entering an appearance on behalf of the Trust nor to Rondowsky using

Trust assets to pay the legal fees.

      In response to interrogatories, Rondowsky admitted that Biehunko never

consented to the Trust employing counsel of record or using Trust assets to fund the

litigation. And she further admitted that Biehunko had not approved of the action

against the Estate. But in a responding affidavit to Beard’s motions, Rondowsky

averred that Biehunko suffered from a conflict of interest—because of her

mother–daughter relationship with Beard—and should have resigned as co-trustee or

recused herself from any proceedings. Thus, Rondowsky argued that she had been

placed in the position of having to “go it alone” to protect the Trust, which, she




                                            5
argued, was permitted under Georgia law.2 More precisely, she asserted that

Biehunko’s conflict of interest presented the trial court with a genuine issue of

material fact as to her actions in failing to consent to the action. Rondowsky also

maintained that Beard lacked standing to seek redress against the Trust while acting

in her capacity as executrix of the Estate, because Beard was not a beneficiary of the

Trust in that capacity.

      On September 6, 2018, the trial court granted Beard’s motion for summary

judgment, concluding that Rondowsky was serving as a co-trustee alongside

Biehunko and that Biehunko had not only declined to consent to the filing of the

action but had specifically objected to it for a number of reasons. Thus, the trial court

concluded that, as one of two co-trustees, Rondowsky was not authorized to file suit

on behalf of the Trust over the objections of her co-trustee. The court also concluded

that, based upon its grant of summary judgment to Beard, all other pending motions

in the case were rendered moot, including Beard’s motion to disqualify counsel.

These appeals follow.

      2
        In support, Rondowsky asserted that Georgia law permitted her to maintain
an action to compel Biehunko to act on behalf of the Trust, but that the timing of the
failed mediation and settlement precluded her from pursuing such an action. She also
argued that Georgia’s requirement that co-trustees act unanimously is “a minority rule
in the United States.” For the reasons set forth infra, these assertions are unavailing.

                                           6
        1. Case No. A19A1165. Rondowsky argues that the trial court erred in granting

summary judgment to Beard based solely on the plain language of OCGA § 53-12-

204 (1). Specifically, she contends that the trial court erred in granting Beard’s

motion when the court did not (a) perform “the necessary analysis of the entire factual

circumstances presented by this case,” or (b) consider the “ramifications” of the other

litigation pending between the parties. We will consider both of these arguments in

turn.

        In interpreting any statute, “we necessarily begin our analysis with familiar and

binding canons of construction.”3 And in considering the meaning of a statute, our

charge is to “presume that the General Assembly meant what it said and said what it

meant.”4 To that end, we must afford the statutory text its plain and ordinary

meaning,5 consider the text contextually,6 read the text “in its most natural and


        3
            Holcomb v. Long, 329 Ga. App. 515, 517 (1) (765 SE2d 687) (2014).
        4
        Deal v. Coleman, 294 Ga. 170, 172 (1) (a) (751 SE2d 337) (2013)
(punctuation & citation omitted); accord Arby’s Restaurant Group, Inc. v. McRae,
292 Ga. 243, 245 (1) (734 SE2d 55) (2012); Martinez v. State, 325 Ga. App. 267, 273
(750 SE2d 504) (2013).
        5
        Deal, 294 Ga. at 172 (1) (a); see State v. Able, 321 Ga. App. 632, 636 (742
SE2d 149) (2013) (“A judge is charged with interpreting the law in accordance with
the original and/or plain meaning of the text at issue (and all that the text fairly
implies)[.]”); Singletary v. State, 310 Ga. App. 570, 572 (713 SE2d 698) (2011) (“In

                                            7
reasonable way, as an ordinary speaker of the English language would,”7 and seek to

“avoid a construction that makes some language mere surplusage.”8 Thus, when the

language of a statute is plain and susceptible of only one natural and reasonable

construction, “courts must construe the statute accordingly.”9


construing these statutes, we apply the fundamental rules of statutory construction
that require us to construe the statutes according to their terms, [and] to give words
their plain and ordinary meaning[.]” (punctuation & citation omitted)).
       6
         See Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1, 10 (II) (B)
(133 SCt 2247, 186 LE2d 239) (2013) (Scalia, J.) (“Words that can have more than
one meaning are given content, however, by their surroundings.” (punctuation &
citation omitted)); Deal, 294 Ga. at 172 (1) (a) (“[W]e must view the statutory text in
the context in which it appears[.]”); Hendry v. Hendry, 292 Ga. 1, 3 (1) (734 SE2d
46) (2012) (same); In the Interest of L. T., 325 Ga. App. 590, 592 (754 SE2d 380)
(2014) (same); Martinez, 325 Ga. App. at 273 (same); see also OCGA § 1-3-1 (b)
(“In all interpretations of statutes, the ordinary signification shall be applied to all
words . . . .”); Scherr v. Marriott Intern., Inc., 703 F.3d 1069, 1077 (7th Cir. 2013)
(Manion, J.) (“In statutory construction cases, we begin with the language of the
statute itself and the specific context in which that language is used.” (punctuation
& citation omitted)).
       7
        Deal, 294 Ga. at 172-73 (1) (a); accord Luangkhot v. State, 292 Ga. 423, 424
(1) (736 SE2d 397) (2013); Martinez, 325 Ga. App. at 273.
       8
       In the Interest of L. T., 325 Ga. App. at 592 (punctuation & citation omitted);
accord Ga. Transmission Corp. v. Worley, 312 Ga. App. 855, 856 (720 SE2d 305)
(2011); Singletary, 310 Ga. App. at 572.
       9
         Luangkhot, 292 Ga. at 424 (1) (punctuation omitted); see Deal, 294 Ga. at 173
(1) (a) (“[I]f the statutory text is clear and unambiguous, we attribute to the statute its
plain meaning, and our search for statutory meaning is at an end.” (punctuation
omitted)); Martinez, 325 Ga. App. at 273 (same).

                                            8
      Here, we consider the plain meaning of OCGA § 53-12-204 (1), which

provides that when “[a] power [is] vested in two or more trustees,” the authority of

those co-trustees to act on behalf of the trust “shall only be exercised by their

unanimous action; provided, however, that a cotrustee may delegate to one or more

other cotrustees the performance of ministerial acts[.]” The only exceptions to this

rule are (1) if a vacancy arises in the office of a co-trustee, in which case “the

remaining cotrustee or cotrustees may act unless or until the vacancy is filled;”10 and

(2) if a co-trustee is unable to act “because of inaccessibility, illness, or other

temporary incapacity,” in which case “the remaining cotrustee or cotrustees may act

as if they were the only trustees when necessary to accomplish the purposes of the

trust.”11 And applying the plain language of these statutory provisions, the trial court

concluded that Rondowsky lacked standing to bring suit on behalf of the Trust when

it was undisputed that Biehunko, her co-trustee, had not consented to filing suit and

had in fact expressly objected to doing so.

      (a) Nevertheless, Rondowsky argues that there are genuine issues of material

fact as to whether her duty to protect the Trust under OCGA § 53-12-305 (a) (3)

      10
           OCGA § 53-12-204 (2).
      11
           OCGA § 53-12-204 (3).

                                           9
overcame the plain language of OCGA § 53-12-204. She also contends that

Biehunko’s alleged conflict of interest created a genuine issue of material fact as to

the appropriateness of her failure to consent to the action. But under the plain

language of OCGA § 53-12-204, as set forth supra, neither argument holds water.

      OCGA § 53-12-305 (a) (3) specifies that “[a] trustee shall be liable to the

beneficiary for a breach committed by a cotrustee if such trustee[ ] . . . [a]pproves,

knowingly acquiesces in, or conceals a breach of trust committed by the cotrustee[.]”

But setting aside whether any tension exists between OCGA § 53-12-305 (a) (3) and

OCGA § 53-12-204, Rondowsky’s argument assumes that Biehunko’s failure to

consent to filing the action is itself a breach of trust. And the remedy for such a

situation lies within OCGA § 53-12-306, which provides that “[a] trustee may

maintain an action against a cotrustee to: (1) [c]ompel the cotrustee to perform duties

required under the trust; (2) [e]njoin the cotrustee from committing a breach of trust;

or (3) [c]ompel the cotrustee to redress a breach of trust committed by such

cotrustee.”12 Thus, if Rondowsky truly believed that Biehunko’s refusal to consent

to suit constituted a breach of trust, or that Biehunko suffered from a conflict of

interest, Rondowsky had remedies to right those alleged wrongs. But under the plain

      12
           OCGA § 53-12-306 (a) (1)-(3).

                                           10
language of OCGA § 53-12-204, unilaterally filing suit on behalf of the Trust was not

one of them.13

      (b) Rondowsky also asserts that the trial court should have considered the

ramifications of the separately—and later—filed action between the parties before

granting summary judgment in this case. This argument is also a nonstarter.

      As of April 2018, Beard filed a separate action in Fulton County against

Rondowsky and Biehunko, seeking—according to Rondowsky—to recover “damages

primarily against [Rondowsky] individually” on grounds of alleged breaches of

fiduciary duty. In that action, which the parties referred to in the trial court as the

“2018 action” (as opposed to this case, the “2017 action”), Rondowsky brought a



      13
         We are unconvinced by Rondowsky’s citation to Smith v. Francis, 221 Ga.
260 (144 SE2d 439) (1965), a case decided 45 years before our General Assembly’s
2010 enactment of the Revised Georgia Trust Code of 2010. See 2010 Ga. Laws, Act
506, § 1, codified at OCGA § 53-12-1 (a). In Smith, the Supreme Court of Georgia
held that, “[w]hile recognizing the general rule that the unified action of all the
trustees is required to dispose of trust property, we give effect to the proposition that,
under our law, each trustee has the duty and is clothed with the authority necessary
to protect the corpus of the trust.” 221 Ga. at 264 (3) (citations omitted). But Smith
concerned one of two co-trustees signing an affidavit that the property on which a
judgment creditor was attempting to levee belonged to a trust and not the judgment
debtor, and the Court determined that one trustee’s signature was sufficient to protect
the assets. Id. at 264-65 (3). Suffice it to say, the situation in this case is wholly
inapposite.

                                           11
cross-claim against Biehunko for breach of fiduciary duty, seeking, inter alia, to

remove her as a co-trustee.

      Rondowsky essentially argues that the trial court should have permitted this

case to go forward based on the hypothetical assumption that she will prevail in the

separate 2018 action, resulting in Biehunko being removed as co-trustee and leaving

Rondowsky the sole trustee, which will no longer require unanimous action. But that

suggestion completely ignores that standing is a threshold issue.14 And the trial court

was not required to take a wait-and-see approach dependent upon a separately and

later filed action before addressing the issue of standing in the case before it because




      14
          See, e.g., New Cingular Wireless PCS, LLC v. Ga. Dep’t of Rev., 303 Ga.
468, 470 (1) (813 SE2d 388) (2018) (“[T]he question of standing is a jurisdictional
issue.”). Rondowsky relies upon Memar v. Styblo, 293 Ga. App. 528 (667 SE2d 388)
(2008), to assert that this is a situation of misnomer; but misnomer and lack of
standing are entirely separate issues. See Degussa Wall Sys., Inc. v. Sharp, 286 Ga.
App. 349, 351 (648 SE2d 687) (2007) (“While leave of court is not required to correct
a mere misnomer in a party name, the attempted substitution of [the appellant] for [the
original filing party] was more than an attempt to correct a misnomer. . . . [The]
amendment was no simple attempt to correct a name as a misnomer, but rather was
a change in actual parties requiring leave of court under OCGA § 9-11-21. And
because the trial court never allowed [appellant] to become a party to the lawsuit,
[appellant] had no standing to appeal in this action.” (footnote & citations omitted)).

                                          12
“[s]tanding must be determined at the time at which the plaintiff’s complaint is

filed[.]”15

       We affirm, then, the trial court’s grant of summary judgment to Beard on the

basis that Rondowsky—in her capacity as trustee and acting without the consent of

her co-trustee—lacked standing.

       2. Case No. A19A1166. Beard, as executrix of the estate of James H. Beard, III,

cross-appeals on the trial court’s denial of her motion to disqualify counsel of record

from representing the Trust. Specifically, she argues that the trial court erred in doing

so when (a) the court correctly held that Rondowsky could not act unilaterally to

bring suit against the Estate, and (b) the court failed to order the return or

reimbursement of Trust funds that were used in the improper litigation. Once again,

after granting summary judgment to Beard, the trial court held that all other

outstanding motions were moot. We agree.

       15
          Parker v. Leeuwenburg, 300 Ga. 789, 790 (797 SE2d 908) (2017)
(punctuation omitted); accord Phillips v. Selecto Scientific, 308 Ga. App. 412, 412
(1) (707 SE2d 615) (2011); Assoc. Credit Union v. Pinto, 297 Ga. App. 605, 606 (677
SE2d 789) (2009); see Lewis v. Van Anda, 282 Ga. 763, 765 (1) (653 SE2d 708)
(2007) (“The timely assertion of a standing defense is necessary to prevent . . .
[d]iscovery, a pretrial conference and order, and a fairly lengthy trial consum[ing]
judicial as well as private resources unnecessarily, if [the] plaintiff had no capacity
to pursue th[e] claim. [Standing] is primarily a threshold question and generally
collateral to the real issues.” (punctuation omitted)).

                                           13
      (a) As to Beard’s motion to disqualify counsel of record from representing the

Trust, the trial court correctly denied this motion as moot because the grant of

summary judgment ended the action.16

      (b) As to Beard’s request that the trial court order Rondowsky to return Trust

assets that were used to fund the improper litigation, the trial court properly denied

this motion when Beard—who was acting throughout this case in her capacity as

executrix of her late husband’s Estate—lacked standing in that capacity to seek such

relief in this case.17 As discussed supra, the argument that Beard lacked standing to

      16
          See Kaylor v. Atwell, 251 Ga. App. 270, 274 (3) (553 SE2d 868) (2001)
(“[Appellant] enumerates as error the denial of his motion to disqualify defense
counsel. However, our affirmance of the grant of summary judgment to all defendants
renders this issue moot.”); Merchant v. Mitchell, 241 Ga. App. 173, 174 (2) (525
SE2d 710) (1999) (holding that, in light of trial court having properly dismissed
plaintiff’s action due to the failure to state a claim upon which relief could be granted,
the trial court also properly denied as moot the plaintiff’s motion to disqualify
counsel for defendant).
      17
        See OCGA § 53-12-501 (a) (1)-(8) (providing trust beneficiaries with various
remedies for a breach of trust); Nalley v. Langdale, 319 Ga. App. 354, 367 (3) (a)
(734 SE2d 908) (2012) (physical precedent only) (“Because [counter-claimant] is no
longer the trustee, . . . he lacks standing to pursue claims on behalf of the remainder
beneficiaries for the return of the trust funds. [T]he right to pursue an action
concerning the wrongful distribution of trust funds belongs exclusively to the trust
beneficiaries or to one with the authority to act on behalf of the trust beneficiaries,
such as a co-trustee or successor trustee.”); see also Richards v. Richards, 281 Ga.
285, 287-88 (1) (637 SE2d 672) (2006) (“An ‘interested person’ is more accurately
defined as a person or entity with a specific financial stake in or a specific claim

                                           14
seek this relief when acting in this capacity was before the trial court. Indeed, at the

hearing on the various motions in this action, and in response to a direct question by

the trial court, Beard’s counsel admitted that Beard was in the 2018 case as a

beneficiary, but not in the 2017 case—i.e., this case—as a beneficiary. And although

the trial court did a blanket dismissal of all outstanding motions as moot, we may

affirm the trial court if it was right for any reason.18 Accordingly, because Beard




against the trust. To the extent that any genuine issue of material fact may remain as
to the allegations that the trustee should be removed and a receiver appointed because
the trust agreement has been breached, that claim belongs to the children, as the
beneficiaries, and not to Appellant in her individual capacity as their mother.”
(punctuation & citations omitted)). Cf. Gill v. Hartshorn, No. 4:12–CV–77, 2014 WL
1431196, at *4-5 (II) (A) (M.D. Ga. April 14, 2014) (distinguishing Nalley v.
Langdale by rejecting argument that plaintiffs were no longer beneficiaries with
standing because, unlike the former trustee in Nalley, although plaintiffs sought to
separate themselves from the trust, they would not waive their beneficiary status until
all claims between certain parties were resolved, and plaintiffs were the only parties
in the action to have asserted RICO claims).
      18
        See Georgia-Pacific, LLC v. Fields, 293 Ga. 499, 504 (2) (748 SE2d 407)
(2013) (“A grant of summary judgment must be affirmed if it is right for any reason,
whether stated or unstated in the trial court’s order, so long as the movant raised the
issue in the trial court and the nonmovant had a fair opportunity to respond.”
(emphasis & punctuation omitted)); Estate of Nixon v. Barber, 340 Ga. App. 103, 105
(1) (796 SE2d 489) (2017) (“[W]e may affirm a dismissal if it is right for any
reason.”).

                                          15
lacked standing in her capacity as executrix of the Estate to pursue relief against the

Trust, we affirm the trial court’s dismissal of this request as well.19

      For all these reasons, we affirm the trial court’s judgment in both Case No.

A19A1165 and Case No. A19A1166.

      Judgments affirmed. Gobeil and Hodges, JJ., concur.




      19
        See Ga. Insurers Insolvency Pool v. Hulsey Envir. Servs., Inc., 293 Ga. 504,
505-06 (748 SE2d 380) (2013) (affirming grant of motion to dismiss when party
lacked standing to bring suit).

                                          16